OPFICL   OF THE ATTORNRY QRNERAL    OF TRXAR
                          AUSTIN




HoaorabloWaUer Caraon
county Attornry
EudapothCounty
81Orr4 Bhnoa, Toxra

War   sir:




           Will failure                  andananotice
      ln a ault for                         ht 3x1tbo
      neme of the s                      ju&mnt   ren-
      dorbtl in auoh                      t 4 purohaaer
      whc e0qu                          after the suit
      wae tile                          rendsradin
      SUOh au%
Wo assum     tha                rtion    is l*nd, ana that
th is la a   lui




      taxea and penaltloaduo by luOh drllnquent,un-
      de* auoh regulationsas the teglalaturemay pro-
      Yld4.~
                                                                           .
                                                                               416


Bmeroblo Walker Carson, pago I!


utiole        7172 or the IiwlatiCivil Statutsaof Texas lay8:
              -411 tfice*upon rod propertyabull bt43
       lien npoa such property tmtll the saw shall
       h4rs bubm paid. ad should tho eaaeaaorrdi
       to ~88980 aa r44l utata ior any on0 or more
       yeera,   thr An 8hall be 6004 for e7ory par
       that he 8honld fell to asaw for; and ho ~IW,
       in li8tiagpropertyCar tuor any yearthoro-
       a fto r ,
               la8eaa all    the bark tax- dur thereo~~,
       4ooortllng to the provisIon         or this     titlr.w

          It la a well known rule cU law In Tom that
evuy     puroharor
                of l(md U ohugad 81th notlor of tax08
dU OIL 84id land 4Ad the tW UOll8 thereon.   14 th. 04U
of Taxas 9nnk WI Truab Goapny vs.’ Bankera~Lifo Company,
(ct.   clv.    .kpp.)
                    43   3. w. (Ed) 63l,         the oourt aeid:
               "+ a a Beotibn l6 utiala 6 of tha Con-
       8titiMon      rovidsa thei tuO8 on iaad shall be
       a rtpeolal Pion thereon. ,wtlols7172 of the
       Revised statuteaprovidesthat taxor upon real
       propertyshell be a lion until 84414 lr4 p&I.
       our oourtahold that 136ona oan be au iMocent
        -rohaser of fund as agai&at tha lien held by
         4 stateor city for tax48 duo. city of San
       21;
       Aatoaiov. Terrill (9'0~. Cit.App.)ZOE 8. 6.
       Wl (errorref.);stat0Mortgage Corpar4tlon



Thwefoto,       tho person who    rottased        the lcindin   quS8tion
had notice that the Stat0 ci      a   a   llra     on sAti   144d to se-
ow paymentof the taxes.
           It is a well knowa rule of l&w that “tax for@-
0108ur4~.84188 4~4 governed by the mama rules otexnlut:
Judloidlsales gemrallp. Lcwe tl. R. 3. x9 duy su3p1y
coppatty; (Tex. CRY. .;pp.)106 5. a. (Zd) 630. Snob la tho
rule aooordln&to Artlolis  7588, R. 0. S., whloh is in FB-
gUrd to tu suits, and which road8'i.n  partaa follwa:
            *The properporua8, lnoludingall reooxd
       lion holdera,shall be n;\dopartiredotandaat
       la such suit, nnd shall be ae~~d dth p’rooeaa
       aad other prooeadlngahd thrmin as prwidai
EtnorabltWslker Carson,past S



     b   lsw in ordinaryfortol#wt suits in the
     d I Strkt oourtrof thl5 *t&o: and in 0560
     of foroolo5uro an ora&   of salt shall i86ut
    and the land e&t tmreunaor ls m other
                                       &it ZIltr
    be505 or rortarosuro; r *     All 1
    tbmploteahbrbln 5      bb Lit
    prsborlbtdtar the sale of real e5tattunder
    artoution.* (undbrsooring    our8).
          Rar    ooms to the oo6ohasion that the tax foro-
olosur6proote % 586 la thI6 0850 ar5 gmm5U    by the sams
rules as In ordinaryforeolosure suits,we beliersthat
your questionIs an6w6re&by Artisle2219, 8. c. s., whloh
readr as follomsr
            Vihon an order foroolorl
     real bstatt Is made in a
     Its obitot tho forscloosuro
     &oh order 8hufiShaooall the foroe ind'tf-



    prorIdIngfor thb i66uanoeOS suo&osder.++I;”
    (urulor5eorIng
                 ours).
That Statutespeciilo~y      6oYer6this o&se by virtue of the
provisionwbioh says that the gordor (of salt) shall have
all the for05 and effoot of a writ    of pos5es6lonas between
the parties * + * and any psrson olaIti~n~5r thi drftnd-
ant to suoh 6.ultby asy r-t    aaquired       w suoh suit.*
In the oaas you ask about, thb p~shast~,@qu%ras Ned rl%ghts
IJlthb la&! aura the psadetloy     Of the suit.


law suit, rroa alienat
ldrtrsslyeffsot the
Thomar, (Tex.CIT.
bboaosethe Stats osn fsrtolosaits lien and hare the pro-
 trty sold, If nt@etsaw, in th e lmt manneraa if no On0
Lad purohastdIt dr;rIng tht pondbaby31 the 6Uit.
Honorablewalker Carson,pag6 4



          oar att5uer  to your Inquiryis that r0im0   to
file a 116 poad6n6notloe In 6 sult by tha ntrrtofor ad
ralorem taxss doaa not ruk8 a judp6nt renderudIn suah
suit intelida6 6.gaInst   a purcbaror who aOquIrc4the pro-
pmty by deed after    suit ~8 filed and before judpnt
~08 rsnder&

                                      Toure   very   truly




cowtjr




            AP~ROVEII~~   2,   lg40